

116 HR 4879 IH: Defense POW/MIA Accounting Agency Support Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4879IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Lynch introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo exempt certain officers and employees of the Defense POW/MIA Accounting Agency from furlough,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Defense POW/MIA Accounting Agency Support Act. 2.Exempting certain employees of Defense Pow/Mia Accounting Agency from furlough (a)Administrative furloughAn officer or employee of the Defense POW/MIA Accounting Agency who is traveling on or conducting an accounting and recovery mission shall, notwithstanding any other provision of law, rule, or regulation, be exempted from furlough. In this subsection, the term furlough—
 (1)means the placement of an officer or employee in a temporary status in which the officer or employee has no duties and is not paid when the placement in such status is by reason of insufficient work, funds, or for other nondisciplinary reasons; and
 (2)does not include any furlough resulting from a lapse in discretionary appropriations for the Agency.
 (b)Shutdown furloughAny services by an officer or employee of the Defense POW/MIA Accounting Agency carried out while traveling on or conducting an accounting and recovery mission shall be deemed, for purposes of section 1342 of title 31, United States Code, services for emergencies involving the safety of human life or the protection of property.
			